Citation Nr: 1819135	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  09-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to increased disability ratings for adjustment disorder with anxiety, currently rated as 30 percent disabling from June 30, 2005, to July 14, 2016; and 50 percent disabling since July 14, 2016.

3.  Entitlement to increased disability ratings for sciatica of the right lower extremity, currently rated as 10 percent disabling prior to July 14, 2016, and 20 percent disabling from July 14, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to May 1999 and from July 2001 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 (adjustment disorder with anxiety), August 2007 (sciatica of the right lower extremity), and April 2009 (peripheral neuropathy) rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran initially requested a Travel Board hearing in association with his claims.  In a July 2010 Report of Contact, the Veteran withdrew his request for a Travel Board hearing and stated that he wished to testify before a Decision Review Office (DRO) instead.  The DRO hearing was subsequently conducted in November 2010.  A transcript of that proceeding has been associated with the record. 

In March 2016, the Board remanded the claims for further development.

On June 30, 2005, the Veteran filed his claim for an increased rating for his psychiatric disorder.  In the January 2006 rating decision, the RO assigned a 30 percent disability rating for the psychiatric disorder effective June 30, 2005, the date of claim.  In an October 2016 rating decision, the RO assigned a 50 percent disability rating for the psychiatric disorder effective July 14, 2016.  As the increased disability rating is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board observes that in the March 2016 remand, the Board determined that the claim for an increased rating for sciatica of the right lower extremity was not on appeal.  However, thereafter in October 2016 and April 2017 supplemental statements of the case (SSOCs), the RO continued to adjudicate the claim.  In the October 2016 rating decision, the RO assigned a 20 percent disability rating for sciatica of the right lower extremity effective July 14, 2016.  The Veteran's representative made an argument about the claim in the November 2017 IHP.  Therefore, the Board concludes that this claim also remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).
 
In the October 2016 rating decision, the RO granted TDIU effective July 14, 2016.  Later in an April 2017 rating decision, the RO granted an earlier effective date of September 26, 2006, for the grant of TDIU.  

In light of the above, the issues are as stated on the first page of this decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has applied for Social Security disability benefits.  See, e.g., November 2008 statement from the Veteran.  Therefore, the RO should obtain all records pertaining to his claim for Social Security disability benefits.

A July 2016 VA medical opinion addressing direct and secondary service connection for the bilateral peripheral neuropathy of the upper extremities is predicated in part on the onset of symptoms being in 2010.  VA treatment records dated in 2007 and a February 2007 VA examination report reflect that the Veteran reported neurological symptomatology in the upper extremities at that time.  Therefore, another VA examination is necessary.

In light of the other reasons for remand, the AOJ should obtain any additional records from the Southern Nevada Health Care System from April 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his disorders on appeal and obtain any identified records.  Regardless of the Veteran's response, obtain any additional records from the Southern Nevada Health Care System from April 2017 to the present.

2.  Contact the Social Security Administration and obtain all records pertaining to a disability claim filed by the Veteran.

3.  After the development in 1 and 2 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of the bilateral peripheral neuropathy of the upper extremities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) the peripheral neuropathy in either upper extremity is related to, or had its onset during, his active service.

b)  The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the peripheral neuropathy in either upper extremity was caused or aggravated by the service-connected degenerative joint disease and degenerative disc disease of the lumbar spine.

If the examiner finds that the peripheral neuropathy in either upper extremity was aggravated by his service-connected degenerative joint disease and degenerative disc disease of the lumbar spine, then he/she should specify the baseline level of disability of the peripheral neuropathy of either upper extremity prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

The examiner should note that VA treatment records dated in 2007 and a February 2007 VA examination report reflect that the Veteran reported neurological symptomatology in the upper extremities at that time, and he separated from service in July 2004.  

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation. 
4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
	S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





